per curiam:
El 18 de enero de 1990, luego de haber exami-nado el Informe del Director de la Oficina de Inspección de Notarías de 4 de enero de 1990 sobre la obra notarial del Ledo. José A. Vázquez Borrero, le concedimos término para que mostrara causa por la cual no debía ser separado inde-finidamente del ejercicio del notariado y por qué no debía ser disciplinado como abogado.
El 15 de febrero de 1990 el licenciado Vázquez Borrero compareció e informó, con respecto a las deficiencias seña-ladas, lo siguiente:
2- Que la inmensa mayoría de las deficiencias señaladas por la Oficina de Inspector de Protocolos han sido subsanadas.
3- Que las deficiencias fueron foliadas con sus índices, se han puesto los sellos de Rentas Internas, se ha encuademizado y pro-tocolizado los siguientes protocolos:— 1980, 1981, 1983 y 1984.
4- Que también los resúmenes de affidavits están en libro y se han puesto los sellos del Colegio de Abogados (los cuales fueron unos centenares).
5- Que solamente faltaría presentar los resúmenes semana-les y/o mensuales donde se informa haber hecho escritura o affidavit. Desearía adelantar que todos esos informes son nega-tivos, no violándose el tener que informar al Tribunal Supremo alguna escritura o affidavit durante ese tiempo.
6- Faltaría además, producir la escritura del 1 de julio de 1985; el resto de los años no he hecho affidavits ni ningún tipo de escritura. Moción explicativa y solicitud de prórroga, pág. 1.
Con relación a las razones para su incumplimiento, ex-presó lo siguiente:
7-Que las razones que he tenido de no informar los índices *401notariales se debió en primer lugar en que todos los informes eran negativos y la razón más importante es que este abogado que suscribe estuvo un tiempo, por intérvalo separado de esta profesión por razón de salud. En varias ocasiones fui hospitali-zado en los mejores hospitales de P.R. y fuera de [é]l. Los últi-mos meses que estuve hospitalizado fue en la Ciudad de Méjico en el Hospital Monte Fénix desde junio del año mil novecientos ochenta y nueve.
8- Que mi salud se ha ido deteriorando a partir del año 1989, cuando fui objeto de un asalto, saliendo herido del mismo. A partir de entonces estuve hospitalizado en varios hospitales ocupándome mayormente de mi salud, y descuidando [o] no ha-ciendo más ningún tipo de actividad notarial. Moción explica-tiva y solicitud de prórroga, págs. 1-2.
En dicha comparecencia solicitó dos (2) semanas para terminar de corregir las deficiencias.
El 1ro de marzo de 1990 concedimos al licenciado Váz-quez Borrero veinte (20) días para corregir las deficiencias y rendir al Tribunal un informe final.
El 24 de octubre de 1991, sin que el licenciado Vázquez Borrero hubiese comparecido, el Director de la Oficina de Inspección de Notarías compareció y nos informó que una reinspección de la obra notarial de dicho notario reflejó lo siguiente:
En síntesis, con relación a nuestro informe anterior del 27 de enero de 1989, al día de hoy subsiste:
1. Todas las deficiencias de sellos de Rentas Internas e Im-puesto Notarial, en todos los protocolos.
2. $18.00 en estampillas de Asistencia Legal.
3. Algunas escrituras sin firmar la nota de saca.
4. Status de la Escritura núm. 7 del Protocolo del año 1980 que estaba suelta, sin encuadernar y sin incluirse en el índice.
5. La no disponibilidad de la escritura núm. 1 del año 1985, que el notario no recordaba haberla otorgado y que fue informado por usted al Honorable Tribunal Supremo, en su misiva del 4 de enero de 1990. Informe de 10 de octubre de 1991, pág. 2.
De todo lo antes expuesto surge que, a pesar de que en febrero de 1990 el licenciado Vázquez Borrero nos informó que había subsanado todas las deficiencias respecto a se-*402líos de rentas internas, impuesto notarial y estampillas de Asistencia Legal; que “la inmensa mayoría de las deficien-cias señaladas” habían sido subsanadas, y que en dos (2) semanas terminaría de corregir “las pocas deficiencias no-tariales” que faltaban, la reinspección de su obra notarial refleja que aún subsisten todas las deficiencias en sellos de rentas internas y notariales, además de un número de otras deficiencias. Lo antes expuesto también refleja, de parte del licenciado Vázquez Borrero, una reiterada des-atención a las órdenes de este Tribunal y un claro menos-precio a sus responsabilidades y deberes como notario. In re Octaviani Muñoz, 125 D.P.R. 64 (1989); In re Ralat Pérez, 124 D.P.R. 745 (1989); In re Ayala Hernández, 121 D.P.R. 758 (1988); P. Malaret Vega, Manual de Derecho Notarial Puertorriqueño, Santo Domingo, Ed. Corripio, 1988, Cap. II, págs. 32-71.
Por todo lo antes expuesto, se dictará sentencia en la que se suspende al Ledo. José A. Vázquez Borrero por tiempo indefinido del ejercicio de la notaría, y como abogado pro-visionalmente, hasta tanto subsane todas las deficiencias señaladas y este Tribunal lo reinstale. Éste deberá, además, dentro del término de treinta (30) días contados a partir de la notificación de esta opinión, informar a este Tribunal de sus gestiones para corregir las deficiencias.